Citation Nr: 0320437	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1. Entitlement to service connection for a claimed heart 
murmur, hypertension, coronary artery disease, and post-
operative aortic valvular disease.

2.  Entitlement to service connection for claimed 
disabilities of the neck, thoracic and lumbar areas of the 
spine, elbows, and knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1951 to July 1954.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in July 1998.

In a February 2000 rating decision, the RO granted service 
connection for residuals of frostbite, and assigned a 10 
percent rating under Diagnostic Code 7122, effective from 
April 1996 through January 1998.  Effective in January 1998, 
the residuals of frostbite of the right foot and the 
residuals of frostbite of the left foot were rated separately 
as 10 percent disabling.

The veteran testified at a hearing at the RO before a Hearing 
Officer in October 2000.

In an October 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected residuals of 
frostbite of each foot from 10 percent to 30 percent, 
effective in January 1998; and assigned a separate no percent 
evaluation for the service-connected residuals of frostbite 
of the face, by history.  

In correspondence received in May 2003, the veteran indicated 
that he was satisfied with the 30 percent ratings for the 
service-connected residuals of frostbite of each foot, and 
withdrew his appeal as to those issues.  The veteran did not 
appeal the evaluation for the service-connected residuals of 
frostbite of the face, by history.

Entitlement to service connection for claimed disabilities of 
the neck, thoracic and lumbar areas of the spine, elbows, and 
knees will be addressed in the remand portion of this 
document.



FINDINGS OF FACT

1.  At the time of separation from service, the veteran was 
found to have a grade 1 apical systolic murmur that was not 
considered disabling.  

2.  The veteran did not manifest complaints or findings 
referable to hypertension, coronary artery disease, or post-
operative aortic valvular disease until many years after 
service.  

3.  The veteran currently is not shown to have hypertension, 
coronary artery disease, or post-operative aortic valvular 
disease due to any event or incident in service.  



CONCLUSIONS OF LAW

1.  The veteran's systolic murmur is not a disease or injury 
for which applicable law permits the payment of compensation.  
38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2002).  

2.  The veteran is not shown to have hypertension, coronary 
artery disease, or post-operative aortic valvular disease due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for the claimed heart 
murmur, hypertension, coronary artery disease, and post-
operative aortic valvular disease.

Moreover, the RO re-adjudicated the veteran's claim and the 
veteran's representative has had an opportunity to present 
argument to the Board subsequent to the adoption of the VCAA 
and its implementing regulations.  The veteran has been 
afforded an opportunity to provide testimony.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for a Heart Murmur, Hypertension, 
Coronary
Artery Disease, and Post-Operative Aortic Valvular Disease

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's entrance examination in July 1951 shows a 
normal heart and blood vessels.  His blood pressure on 
examination for entrance into service was 138/76.

At the time of the veteran's separation examination in July 
1954, his heart was shown to be abnormal; a grade 1 apical 
systolic murmur had been detected.  The murmur was not 
considered disabling at that time.  His blood pressure was 
112/72.
  
Non-VA medical records dated in July 1992 show an assessment 
of hypertension with murmur, with hypertension being noted as 
not well controlled.

The veteran underwent a VA examination in July 1996.  His 
medical history reflects that a heart murmur was heard on 
discharge examination from service, and that the murmur had 
not been named.  Two recent echocardiograms note a valve 
defect.  The veteran reported that his hypertension began 
after he left the service.  

Upon examination, the veteran's heart showed normal thrust 
and size, regular rhythm, and good sounds; there was a grade 
3 soft, blowing murmur heard over the precordium, 
transmitting to the axillae.  There was no murmur heard over 
the carotid arteries.  Three separate blood pressure readings 
were taken while sitting, and one while standing.

The diagnoses were those of murmur of mitral insufficiency; 
and hypertension, uncontrolled by medication.

The records received from the Social Security Administration 
in September 1996 reflect that the veteran had severe 
osteoarthritis and hypertension, and that he was considered 
disabled as of December 1990.

A VA medical opinion dated in April 1997 notes that the 
veteran's systolic murmur in service was not indicative of a 
chronic disability at all related to the veteran's current 
medical condition, and that it was more of a congenital 
abnormality.

A medical statement by the veteran's treating physician dated 
in July 1997 reflects that the main murmur heard recently had 
been diastolic, and that the source of both murmurs was an 
abnormal aortic valve.  Upon surgery, there was a highly 
abnormal and calcified aortic valve, which was bicuspid.   It 
was the opinion of the veteran's treating physician that the 
veteran almost certainly had a congenital abnormality which 
had worsened through the years.

A report of echocardiogram dated in September 1998 shows 
clinical diagnoses of coronary artery bypass graft and aortic 
valve replacement.  The final impressions were those of a 
normal left ventricular systolic function; marked concentric 
left ventricular hypertrophy; mild dilatation of the 
ascending aorta; a prosthetic valve in the aortic position 
that appeared to be well seated with normal Doppler 
velocities and no gradient, and with mild aortic 
insufficiency; and a trace of mitral insufficiency with mild 
mitral valve prolapse.

The veteran underwent a VA examination in November 1998.  He 
presented with no acute medical condition.  He denied 
shortness of breath or chest pain, or dizziness or light-
headedness.  He did have mild shortness of breath on 
exertion.

His blood pressure readings were 135/85 (right arm) and 
140/88 (left arm).  There was a midline chest incisional 
scar, 23 centimeters long, that was well healed and without 
adherent underlying tissue.  The chest and lungs were clear 
to auscultation bilaterally; there was a grade 2/6 systolic 
ejection murmur, right second intercostal space, at the left 
lower sternal border.

The diagnoses were those of coronary artery disease, stable; 
status-post coronary artery bypass grafting, stable; status-
post aortic valve repair, stable; hypertension, well 
controlled; and mild mitral valve prolapse.

A report of another VA examination dated in November 1998 
indicates that Doppler examinations showed no circulation 
compromise in the veteran's bilateral lower limbs.

An addendum to the November 1998 VA examination notes the VA 
examiner's conclusion that the veteran's heart murmur was due 
to an aortic valve abnormality, which almost certainly is a 
congenital abnormality.  The examiner found no evidence 
indicating that the veteran's heart murmur was incurred in or 
aggravated by military service.  It was also the opinion of 
the VA examiner that the veteran's coronary artery disease 
was at least as likely as not caused by multiple risk 
factors-namely, a previous smoker, hypertension, mild 
hypercholesterolemia, and male gender. 


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
actual defects of the heart, and the Board presumes him to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90  

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Precedent 
opinions promulgated by the Office of General Counsel as to 
matters of legal interpretation are binding upon VA. 38 
U.S.C.A. § 7104; 38 C.F.R. § 14.507.

A review of the record shows that the veteran was found to 
have a grade 1 apical systolic murmur, which was initially 
noted in service at the time of separation.  The murmur was 
not considered disabling at the time.

The post-service medical records reflect opinions from both 
VA examiners and the veteran's treating physician that the 
source of the veteran's systolic murmur was an abnormal 
aortic valve, which was almost certainly congenital.  There 
is no evidence in the record to support the proposition that 
the veteran had anything but a congenital heart defect during 
service and for years after service.

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Other than for a systolic murmur, the service medical records 
are negative for manifestations of any heart disease or 
disability.  The post-service medical records first reveal 
the presence of hypertension in the early 1990's, more than 
three decades after the veteran's separation from service.

To the extent that service connection may be considered for a 
heart murmur based on aggravation of a congenital heart 
defect (and the Board interprets the VA General Counsel 
opinions discussed above as precluding this in any event), no 
aggravation during service has been clinically demonstrated.  
As noted above, there is no evidence of record that the 
veteran's heart murmur was considered disabling at any time 
in service.

While the veteran contends that the systolic heart murmur 
initially noted at separation from service was the onset of 
his current heart problems, his statement alone is not 
sufficient to support a claim for service connection of any 
heart disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Nor is there competent medical evidence showing 
manifestations of hypertension to a degree of 10 percent 
disabling within one year from the date of termination of 
active service.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also notes recent medical evidence indicating that 
the veteran's current coronary artery disease was as likely 
as not caused by several risk factors, such as his 
hypertension and male gender.  There is no evidence linking 
any of the veteran's current heart disabilities to his 
military service.  

Thus, the Board finds no basis for concluding, based on its 
review of the record that the veteran is shown to have 
hypertension, coronary artery disease, or post-operative 
aortic valvular disease that were incurred in or aggravated 
by his military service.

Here, as the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  


ORDER

Service connection for a heart murmur, hypertension, coronary 
artery disease, and post-operative aortic valvular disease is 
denied.



REMAND

(1)  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merit of the claim, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)  Service Connection for Disabilities of the Neck, 
Thoracic
and Lumbar Areas of the Spine, Elbows, and Knees

The veteran contends that the disabilities of his neck, 
thoracic and lumbar areas of the spine, elbows, and knees are 
due to sleeping on the bare ground in Korea, which was 
usually wet, damp, cold and frozen.  

Service connection has been established for residuals of 
frostbite of the right foot and left foot, and for residuals 
of frostbite of the face.

Recent medical evidence shows diagnoses of diffuse 
osteoarthritis; and degenerative joint disease of the 
lumbosacral spine, both elbows, and both knees.

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the veteran's current disabilities of his neck, thoracic and 
lumbar areas of the spine, elbows, and knees are related to 
an incident of service or a service-connected disability.


(3)  Evaluation of the Service-Connected
Post-Traumatic Stress Disorder (PTSD)

In a March 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective in January 2002.  

In correspondence received in May 2003, the veteran disagreed 
with that determination, thereby placing this issue in 
appellate status.  38 C.F.R. §§ 20.200, 20.201 (2002).

A review of the record does not show that this issue has been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should take appropriate steps to contact 
the veteran and have him submit any additional 
medical evidence to support his claim for service 
connection for disabilities of his neck, thoracic 
and lumbar areas of the spine, elbows, and knees.  
In particular, the veteran should be asked to 
present any competent evidence that tends to 
support his assertions that his disabilities are 
due to an incident of service or to a service-
connected disability. 


2.  The veteran should be scheduled for a VA 
examination to determine the nature and etiology of 
the veteran's disabilities of his neck, thoracic 
and lumbar areas of the spine, elbows, and knees.  
Please send the claims folder to the examiner for 
review; the examiner should acknowledge review of 
the claims folder in the examination report.  All 
indicated studies should be performed and all 
clinical findings reported in detail.  The examiner 
should also review the service medical records and 
post-service medical records and offer opinions as 
to:

(a)  Whether the veteran has current 
disabilities of his neck, thoracic and lumbar 
areas of the spine, elbows, and knees; 

(b)  Whether it is at least as likely as not 
that the veteran's current disabilities are 
related to the incidents of Korean service, as 
reported by the veteran, or to another 
incident or event or disease or injury noted 
in service; and

(c)  Whether it is at least as 
likely as not that the veteran's 
service-connected residuals of 
frostbite of the right foot and left 
foot, and of his face (or any other 
service-connected disability), 
caused or increased the disabilities 
found in the veteran's neck, 
thoracic and lumbar areas of the 
spine, elbows, and knees.

The examiner should support the opinions by 
discussing medical principles as applied to the 
specific evidence in the veteran's case.


4.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD.  The veteran should be advised 
that he must submit a VA Form 9 or 
Substantive Appeal within 60 days in 
order to obtain appellate consideration 
of this issue.  


5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  


6.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



